     Case 3:21-cv-00258-HDM-WGC Document 15 Filed 07/29/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                                DISTRICT OF NEVADA
 9
10    MARK R. GUZY and SHANNON GUZY,           Case No. 3:21-cv-00258-HDM-WGC
11                           Plaintiffs,
            v.                                             ORDER
12
      TIMOTHY W. NELSON, TIMOTHY W.
13    NELSON, CPA and EVANS NELSON &
      COMPANY, CPAS, et al.,
14
                             Defendants.
15

16         Before the court is the plaintiffs’ motion to remand (ECF No.

17    6). The defendants have opposed (ECF No. 9), and plaintiffs have

18    replied (ECF No. 13).

19         The plaintiffs, citizens of Texas, filed their complaint in

20    this action in state court on September 10, 2020. On June 7, 2021,

21    the defendants, citizens of Nevada, removed this action to federal

22    court on the basis of diversity jurisdiction. 28 U.S.C. § 1332.

23    Although this action had been pending in state court for nearly

24    nine months, the defendants asserted that they only recently

25    received notice that the amount in controversy requirement is met.

26    The plaintiffs move to remand, arguing that the defendants’ removal

27    of this action violated the forum defendant rule, 28 U.S.C. §

28    1441(b)(2), and was untimely.


                                           1
     Case 3:21-cv-00258-HDM-WGC Document 15 Filed 07/29/21 Page 2 of 3


 1         Section    1441(b)(2)    provides   that   “an   action   otherwise

 2    removable solely on the basis of the jurisdiction under section

 3    1332(a) of this title may not be removed if any of the parties in

 4    interest properly joined and served as defendants is a citizen of

 5    the State in which such action is brought.” This rule, known as

 6    the forum defendant rule, is procedural, and thus waivable, if the

 7    plaintiff fails to timely move to remand on that basis. See Lively

 8    v. Wild Oats Markets, Inc., 456 F.3d 933, 940 (9th Cir. 2006);

 9    Raizada v. Blum, 2019 WL 2099916, at *2 (C.D. Cal. May 14, 2019)

10    (unpublished disposition); SWC Inc. v. Elite Promo Inc., 234 F.

11    Supp. 3d 1018, 1022–23 (N.D. Cal. 2017). Because the plaintiffs

12    have timely moved to remand in this case, the rule has not been

13    waived. 1

14         To the extent the defendants suggest that the court has

15    discretion to not enforce the rule, that argument is without merit.

16    The caselaw is clear that in this context, the plaintiff controls

17    the choice of whether to remain in federal court or to have the

18    action remanded to state court. See Lively, 456 F.3d at 940 (“[T]he

19    forum defendant rule allows the plaintiff to regain some control

20    over forum selection by requesting that the case be remanded to

21    state court.”); see also Tradewind Consulting, LLC v. Morrison,

22    2011 WL 13220933, at *2 (C.D. Cal. Aug. 29, 2011) (unpublished

23    disposition) (“It is not the Court that waives the forum defendant

24    rule, but the opposing party.”).

25

26    1 Several district courts have also held the rule may be waived if
      the plaintiff engages in affirmative conduct suggesting a waiver
27    of the right to remand, see, e.g., Raizada, 2019 WL 2099916, at
      *2; SWC Inc., 234 F. Supp. 3d at 1022–23, but the defendants make
28    no argument that the plaintiffs have done so here.

                                          2
     Case 3:21-cv-00258-HDM-WGC Document 15 Filed 07/29/21 Page 3 of 3


 1         Because the removal violates the forum defendant rule and the

 2    matter shall be remanded on that basis, the court declines to

 3    address the parties’ remaining arguments.

 4         In accordance with the foregoing, IT IS THEREFORE ORDERED

 5    that the plaintiffs’ motion to remand (ECF No. 6) is GRANTED. This

 6    action is therefore REMANDED to the Second Judicial District Court

 7    of the State of Nevada in and for the County of Washoe.

 8         IT IS SO ORDERED.

 9         DATED: This 29th day of July, 2021.
10

11                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                          3
